Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-20 are pending and under examination.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over David Cosman (WO 03/029436) in view of the knowledge in the prior art as described by the declaration of co-inventor Dr. Groh Spies (filed 6-12-18 in connection with parent application 14/701,799), Bauer et al. (Science. 1999 Jul 30;285(5428):727-9) and Groh et al. (2001 Mar;2(3):255-60) as evidenced by Gumperz et al. (J Exp Med. 2002 Mar 4;195(5):625-36)  and Allez et al. (Gastroenterology. 2007 Jun;132(7):2346-58. Epub 2007 Mar 16).

At page 22, lines 4-30, Cosman teaches the production of monoclonal, anti-idiotypic antibodies involves first, making antibodies that bind the ULBP ligand of NKG2D and second, generating antibodies that bind said anti-ULBP antibodies (anti-idiotype antibodies).  

According to Cosman, “…such anti-idiotype antibodies can, for example, bind to NKG2D and may or may not activate immune effector cells expressing NKG2D.  Thus such antibodies may activate NKG2D-expressing immune effector cells, including NK cells, T cells, and/or macrophages, or may block or inhibit activation of such cells via NKG2D.”

Cosman goes on to teach that diseases characterized by inappropriate inflammation, such as Crohn’s disease, can be treated with anti-idiotypic antibodies that bind NKG2D and block or inhibit activation via NKG2D (see page 36, lines 16-24 and page 37, lines 20-23).

Moreover, as further taught by Cosman when the antibodies of their invention, which encompass monoclonal anti-idiotypic antibodies are to be used in human patients said antibodies are preferably human or humanized (see page 21, lines 25-28).

However, Cosman does not explicitly teach a method of treating a human patient with Crohn's Disease, the method comprising administering to the patient a pharmaceutical composition comprising an antibody or binding fragment thereof having the complementary determining regions of monoclonal antibody clone 1D11.

It would be obvious to the ordinarily skilled artisan contemplating the treatment of Crohn’s disease with an anti-idiotypic antibody that blocks or inhibits activation via NKG2D as described by Cosman that an alternative to using a receptor-binding anti-idiotypic antibody is to use an antibody isolated from an animal immunized with NKG2D, insofar as said antibody also blocks or inhibits activation via NKG2D as described by Cosman.  

The declaration of Dr. Groh Spies establishes that the phenomenon of antibody-induced internalization of their target cell surface antigen was a known and targeted mechanism in pursuing treatments of disease before applicant’s date of invention, and further describes how the ordinarily skilled artisan would assume an anti-NKG2D antibody can do the same (see Groh Spies Sections 8 and 9).

As further described in Groh Spies Section 10, it was also known prior to applicant’s filing date that internalization of human NKG2D can be induced by the binding of its ligands; moreover, Groh Spies cites numerous teachings to demonstrate the knowledge in the art prior to applicant’s date of invention that “some NKG2D antibodies existed that would likely induce internalization of NKG2D via their ability to induce at least low-level NKG2D activation,” including, e.g., the teachings of Groh et al. (2001) describing the properties of the “1D11” anti-NKG2D antibody.

Finally as summarized by Groh Spies in Section 13, “Together, the general antibody internalization process, the specific induction of internalization of NKG2D by ligands, and the expected internalization of NKG2D by specific antibodies known at the time of filing of the instant application support that an antibody to NKG2D is likely to induce internalization and downregulate the expression of NKG2D on cells.”

When the teachings of Cosman are considered in light of the knowledge in the prior art as established by the declaration of co-inventor Dr. Groh Spies, it would have been obvious to one of ordinary skill in the art to treat Crohn’s disease by administering a human or humanized anti-NKG2D antibody capable of blocking or inhibiting the ability of NKG2D ligands to bind NKG2D-expressing cells, said antibody preferably also downregulating expression of NKG2D on cells (as a further means to block NKG2D activation).  

In this regard, the murine monoclonal anti-NKG2D antibody known as 1D11 (see Bauer note 10) was known to (1) block the interaction of NKG2D with sMICA (see Bauer at page 727, right column, lines 4-12), and (2) induce at least low-level NKG2D activation, therefore likely inducing NKG2D internalization (see Spies at Section 10 describing the findings of Groh at page 258, paragraph spanning first and second columns).

Thus, it would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to make a humanized version of the murine 1D11 antibody, and to prepare a pharmaceutical composition comprising said antibody for the purpose of administering said to antibody to Crohn’s disease patient in need of treatment.  

Notably, Cosman provides extensive teachings at pages 28-30 for the production of sterile injectable pharmaceutical compositions.  Further in this regard, the 1D11 anti-NKG2D antibody appears to have been made available to those of ordinary skill in the art prior to applicant’s date of invention (see Gumperz at page 627, 1st full paragraph) and thus the ordinarily skilled artisan would have readily ascertained the CDRs of the 1D11 antibody.

With respect to claims 4, 5, 11 and 12, as evidenced by the teachings of Allez at Figure 2, Table 2 and "Discussion," the skilled artisan treating Crohn’s disease is inherently treating a patient with an elevated level of CD4+NKG2D+ T cells.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 6, 7, 13, 14, 19 and 20 are rejected under under 35 U.S.C. § 103(a) as being unpatentable over David Cosman (WO 03/029436) in view of the knowledge in the prior art as described by the declaration of co-inventor Dr. Groh Spies (filed 6-12-18 in connection with parent application 14/701,799, cited herewith), Bauer et al. (Science. 1999 Jul 30;285(5428):727-9) and Groh et al. (2001 Mar;2(3):255-60, cited herewith) as evidenced by Gumperz et al. (J Exp Med. 2002 Mar 4;195(5):625-36)  and Allez et al. (Gastroenterology. 2007 Jun;132(7):2346-58. Epub 2007 Mar 16) as applied to claims 1-5, 8-12 and 15-18 above, and further in view of Melief et al. (20030022860) and "Abbott laboratories receives FDA approval earlier than anticipated for humira™ (adalimumab) for the treatment of rheumatoid arthritis (RA)," 1-6-2003, pages 1-4, as evidenced by Jamieson et al. (Immunity. 2002 Jul;17(1):19-29)(all cited on an IDS unless otherwise noted).

The teachings of Cosman in view of the knowledge in the prior art as described by the declaration of co-inventor Dr. Groh Spies (filed 6-12-18 in connection with parent application 14/701,799), Bauer et al. (Science. 1999 Jul 30;285(5428):727-9) and Groh et al. (2001 Mar;2(3):255-60) as evidenced by Gumperz et al. (J Exp Med. 2002 Mar 4;195(5):625-36)  and Allez et al. (Gastroenterology. 2007 Jun;132(7):2346-58. Epub 2007 Mar 16) are given above.

However, these references fail to teach the use of an IgG4, blocking anti-NKG2D monoclonal antibody when treating Crohn’s disease.

However, the skilled artisan was well aware that among the antibody isotypes, IgG2 and IgG4 are the least likely to induce antibody-dependent cellular cytotoxicity and thus the least likely to deplete the cell to which they bind (see, e.g., Melief at paragraph 30).  

Thus, where one is treating Crohn’s disease with an NKG2D-binding antibody that antagonizes ligand binding and induces antigen down-modulation, or, e.g., using an anti-CD40L to enhance vaccine immunogenicity as described by Melief, in either case whilst not depleting the antibody bound cell, it would have been obvious to one of ordinary skill in the art that an antibody having either an IgG2 or IgG4 isotype is attractive.

The skilled artisan would have been motivated to block the binding of ligands to NKG2D while not depleting NKG2D-expressing cells because NKG2D was known to be expressed on natural killer (NK) and CD8+ T cells in humans (see, e.g., Jamieson at page 19, right col., 1st full paragraph), and the skilled artisan, while hoping to block NKG2D-ligand dependent activity, would not want to induce immunosuppression by depleting all NKG2D-expressing cells.

Moreover, given that monoclonal antibodies are blood-borne proteins, and further given that
patients prefer subcutaneous administration of blood-borne proteins because it facilitates in home
administration (see, e.g., Abbott entire document), the skilled artisan would have been motivated
to treat Crohn's disease by subcutaneously administering a blocking anti-NKG2D antibody.  

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644